•Smith, PM. (concurring):
I concur in the reversal of this case on the ground that the trial judge improperly ruled that the defendaut had the burden of proof. I do not agree that the judgment should be reversed, because of the ruling admitting the evidence of a lay witness that certain acts described were the acts of an insane person. To hold that a lay witness may characterize acts sworn to as rational or irrational, and that ho.cannot say that such acts were acts of a.rational or irrational person is, to my mind, splitting hairs, and, notwithstanding the ruling relied upon in the prevailing opinion in People y. Peliarz ■ (1S5 ÍT. T. 470, 481), it has never been held, and I do not believe that it ever will be held, that a judgment should be reversed because a lay witness was allowed to swear that certain acts described were those of an insane person. While such artificial distinctions may he indulged in for the purpose of sustaining a judgment, it cannot be that the questions are so "far variant as to cause the reversal of a judgment otherwise properly supported.
Order reversed and motion to set aside verdict granted and new trial ordered at tlie next Trial Term iii Montgomery county, with costs to appellants to abide event.